Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 07/01/2021 are acknowledged. Claim 20 is canceled from consideration by applicants. Amended Claims 1, 3, 13, 17 and 8 are acknowledged by the examiner. Accordingly, claims 1-19 are remain pending and have been examined.

Response to Arguments
Applicant's arguments filed on 07/01/2021 have been fully considered but they are not persuasive. 
 	As per claim 1, Applicant argues that Jin does not teach or suggest "a passive element connected to at least one output terminal of the PMIC," as recited by claim 1.” See remarks, page 9, 1st para.)." 

 	The Examiner maintains that Jin teaches the PMIC and the output of the PMICs are connected to passive elements such as processors or cameras which can control the powers. Examiner notes that the "passive element" of the claim is reasonably interpreted anything connected to the output of the PMIC which are processors or cameras. The passive element is recited in the claim does not define anything different than processors or cameras as being connected to the PMIC. Fig.15; it shows that 

	Therefore, examiner maintains his ground of rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 2019/0082110 A1).
Regarding Claim 1, Jin teaches a camera module comprising: a printed circuit board (PCB) (fig.5; PCB 530); a first imaging device on the PCB (fig.5; Para.0121; cameras 540), the first imaging device configured to generate first image data based on a received optical signal (fig.5; Para.0121; cameras 540); a second imaging device on the PCB (fig.5; Para.0121-0125; cameras 540), the second imaging device configured to generate second image data based on the received optical signal (fig.5; Para.0121-0125; cameras 540); a power management integrated circuit (PMIC) on the PCB (Para.0073; PMIC circuit), the PMIC configured to generate a plurality of power voltages based on an external power voltage received from an external power supply (fig.3; Para.0073; Power management module 188 for power supply to PMIC with the battery 1500 as an external power supply), the plurality of power voltages including a first 

Regarding Claim 2, Jin teaches the camera module of claim 1, wherein the plurality of power voltages further includes a third power voltage (fig.15), and the PMIC is configured to provide the third power voltage of the plurality of power voltages to the first imaging device and the second imaging device (fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices). 

Regarding Claim 3, Jin teaches the camera module of claim 1, wherein at least one of the first imaging device and the second imaging device comprises a passive element (fig.15; battery 1500).

Regarding Claim 4, Jin teaches the camera module of claim 1, wherein the first imaging device comprises a first lens and a first image sensor (Para.0072), the first lens 

Regarding Claim 5, Jin teaches the camera module of claim 4, wherein the first imaging device further comprises an actuator coupled to the first lens to move the first lens (Para.0080; camera lens with focusing or zooming); and a driving circuit configured to control the actuator (Para.0080; camera lens with focusing or zooming).  

Regarding Claim 6, Jin teaches the camera module of claim 1, wherein the PMIC comprises a first voltage generator and a second voltage generator (fig.15; Para.0200-0202; multiple PMICs); the first voltage generator configured to provide the first power voltage to the first imaging device (fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices); and the second voltage generator configured to provide the second power voltage to the second imaging device (fig.15), wherein the first voltage generator and the second voltage generator are activated or deactivated in response to an enable signal received through the connector (fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices).  

Regarding Claim 7, Jin teaches the camera module of claim 2, wherein the PMIC is configured to adjust a voltage level of the first power voltage (fig.15; Para.0200-0202), 

Regarding Claim 8, Jin teaches the camera module of claim 1, wherein the first imaging device and the second imaging device are in parallel to a first direction on the PCB (fig.15), and the PMIC is between the connector and the first and second imaging devices (fig.15; PMIC connected to imaging devices). 

Regarding Claim 9, Jin teaches the camera module of claim 1, wherein the PMIC is in a housing of the first imaging device or the second imaging device (Para.0093; PMIC with camera). 

Regarding Claim 10, Jin teaches the camera module of claim 1, wherein the connector is adjacent to the first imaging device, and the PMIC is between the first imaging device and the connector (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices).  

Regarding Claim 11, Jin teaches the camera module of claim 1, wherein image characteristics of the first image data and the second image data are different fig.15; Para.0200-0202; image capturing devise with different angle with different functions).   

Regarding Claim 12, Jin teaches the camera module of claim 1, further comprising 21Atty. Dkt. No. 2557-003102-US a third imaging device on the PCB, the third imaging device configured to generate a third image signal based on the received optical signal, wherein the plurality of power voltages comprise a third power voltage provided to the third imaging device (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices).  

Regarding Claim 13, Jin teaches the camera module of claim 1, further comprising a refraction device configured to redirect the received optical signal towards the first imaging device and the second imaging device (Para.0132; camera lens).  

Regarding Claim 14, Jin teaches same reason as claim 1.

Regarding Claim 15, Jin teaches the camera module of claim 14, wherein the PMIC comprises a plurality of output terminals, the plurality of output terminals including a first output terminal, and the first imaging device comprises a passive element (fig.15; battery 1500 connected to imaging devices), wherein a first output terminal of the plurality of output terminals is configured to output the first power voltage provided to the first imaging device (fig.15; Para.0200-0202; PMIC provide power to multiple imaging devices from the battery 1500).  

Regarding Claim 16, Jin teaches the camera module of claim 14, wherein the second imaging device is mounted on a second PCB connected to the first PCB through 

Regarding Claim 17, Jin teaches the camera module of claim 14, further comprising 22Atty. Dkt. No. 2557-003102-US a second refraction device configured to redirect the received optical signal redirected by the first refraction device toward an opening of the second imaging device (Para.0132; camera lens).  

Regarding Claim 18, Jin teaches same reason as claim 1.

Regarding Claim 19, Jin teaches the imaging apparatus of claim 18, further comprising a second camera module comprising at least one second camera assembly and a second PMIC, the second PMIC configured to provide a plurality of voltages to the at least one second camera assembly (fig.15; Para.0200-0202; multiple PMIC provide power to multiple imaging devices).  

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of timepolicy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is (571) 270-1562. The examiner can normally be reached on MONDAY through THURSDAY between the hours of 8:30 AM and 5 PM. 
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for Regular/After Final Actions and 571-273-6714 for Non-Official/Draft.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	      Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698